Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the Amendment filed on 7/18/2022.
Drawings
The drawings were received on 7/18/2022.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-2, and 5-10 are allowed.  Claims 5-10 have been renumbered as 3-8, respectively.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest, in combination with all the elements recited in independent claim 1, wherein the mechanical clutch member comprises: a mechanical clutch portion and a second elastic member that stretches and shrinks in the axial direction of the mechanical clutch portion; one end of the second elastic member is detachably connected to the mechanical clutch 15portion, and the other end of the second elastic member is movably connected to the mechanical master gear or the base; in the initial state, the mechanical master gear is partially engaged with the mechanical clutch member, and is partially meshed with the mechanical clutch member; and the mechanical clutch member is separated from the mechanical slave gear;  20in the door body opening process, the mechanical master gear is partially engaged with the mechanical clutch member which is meshed with the mechanical slave gear; and the second elastic member applies an acting force toward the mechanical master gear to the mechanical clutch portion; and after the door body is opened, the second elastic member applies a tensioning force to the 25mechanical clutch portion to drive the mechanical clutch portion to move toward the direction of the mechanical master gear, so that the initial state is recovered.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
July 27, 2022



/HANH V TRAN/Primary Examiner, Art Unit 3637